




Exhibit 10(w)(i)


[globalmobilitylogo.jpg]




David Hoffmann
President McDonald’s APMEA


January 7, 2015




Extension of the Assignment to McDonald’s APMEA Franchising Pte. Ltd.




Dear Dave,


With reference to the assignment letter dated April 13, 2011, we are pleased to
inform that we would like to amend the terms of your assignment, which began on
May 1, 2011, and offer an extension of your assignment from May 1, 2014 to July
31, 2016.


Purpose of Your Assignment


The primary purpose of your assignment to MAF is to temporarily fill a position.
The duration of the assignment extension is expected to be two years, commencing
May 1, 2014. This assignment may be extended by mutual agreement.


During your assignment, you will act as President - McDonald’s APMEA. You will
be based at the offices of McDonald’s APMEA at at No. 11 North Buona Vista
Drive, #08-07/08 The Metropolis Tower 2, Singapore 138589 and you will report to
the President & CEO of McDonald’s Corporation.


Base Salary


Your annual gross base salary effective September 1, 2014 is US$570,000. You
will receive annual salary and performance reviews based on McD APMEA’s
guidelines. Your next salary review will be on March 1, 2015.
 
Target Incentive Program (TIP)


You will be eligible to be considered for a TIP payment under McD APMEA’s
targeted incentive program at your target level (currently 85%). In the event
you are promoted while on assignment to a position with a different target
percentage, the percentages will be pro-rated during the year in which the
promotion occurs. The team performance factor of TIP will be pro-rated based on
the locations and business units to which you were assigned during the course of
the year. The TIP calculation will be based on the year-end business performance
of each applicable business unit. The timing of the TIP payment is governed by
the Global Assignee Policy.




--------------------------------------------------------------------------------






Long Term Incentives


McDonald’s Corporation has advised that during this assignment you will continue
to be eligible for long term incentives under McDonald’s Corporation’s LTI
program, which include stock awards and CPUP, based on McD Corp’s guidelines.


Termination While Overseas


Your assignment to MAF may be voluntarily ended by you or involuntarily by
either McD APMEA or MAF at will, with or without notice or reason, and without
payment of any indemnity therefore unless expressly required by the law
applicable to MAF. If your assignment ends for whatever reason and you continue
to be an employee of McD APMEA or a McDonald’s subsidiary or joint venture, you
will be provided or reimbursed for return airfare (coach/economy class unless
the flight is over 6 hours in length in which case business class airfare will
be used) for you, your spouse/domestic partner and your eligible dependents.
Within prescribed limits and in accordance with policy, your household goods
will be shipped to your point of origin or, if appropriate, to the place of your
next assignment, whether in or outside U.S.


If you voluntarily terminate your employment with McD APMEA while on assignment,
you are solely responsible for your own and your family’s relocation and
repatriation. If your employment with McD APMEA is involuntarily terminated
while you are on assignment, McD APMEA will provide or reimburse you for return
airfare (coach/economy class unless the flight is over 6 hours in length in
which case business class airfare will be used) for you, your spouse, and your
eligible dependents, and will provide for shipment of your household goods
within prescribed limits to your point of origin. This reimbursement and
shipment is contingent on your moving back to U.S. within 60 days of
termination.


Additionally, depending on the reason for your involuntary termination from
McDonald’s APMEA, you may be eligible to receive severance under the terms of
the McDonald’s Corporation Severance Plan. Please consult the terms of the
McDonald’s Corporation Severance Plan in order to determine your eligibility and
benefits.


Position Upon Repatriation


Upon successful completion of your assignment, subject to the approval of the
Board of Directors of McD Corp, we will place you in a position equivalent to
your current position/level of Executive Vice President. You agree that this
need not be in the same department in which you were placed prior to the
assignment. If no mutually agreeable position is available, your employment with
McD Corp will end, and you may be eligible for severance pursuant to the terms
of the McDonald’s Corporation’s Severance Plan.




--------------------------------------------------------------------------------






All other terms and conditions of the assignment letter dated April 1, 2011
shall remain in effect for the extended duration of this assignment.


Please return a signed copy of this letter to Brian Madine to accept this
extension.
 
 
 
 
Yours sincerely,
 
 
 
 
 
 
 
 
 
 
 
/s/ Donald Thompson
 
/s/ David Hoffmann
 
McDonald’s Corporation
 
David Hoffmann
 
Donald Thompson    
 
President - McDonald’s APMEA
President & CEO
 
 
 
 
 
 
 
 
 
 
 
/s/ Manish Yadav
 
 
 
McDonald’s APMEA Franchising Pte. Ltd.
 
 
Manish Yadav
 
 
 
Director
 
 
 



CC:
Lisa Emerson, Varsha Vig, Tim Kane - Global Total Compensation
 
Doyoung Yong, Deloitte Tax LLP - Chicago
 
Carol Davis - Corporate HR
 
Shaun Ruming, Sunny Fong - APMEA HR



